 
Exhibit 10.3
(MERRILL LYNCH LOGO) [y72170y7217004.gif]
Human Resources
4 World Financial Center
31st Floor
New York, New York 10080
 
 
[Date]
 
[Officer]
Merrill Lynch & Co., Inc.
4 World Financial Center
New York, NY 10080
 
Dear [Officer],
 
Merrill Lynch & Co., Inc (the “Company”) has entered into a Securities Purchase
Agreement, dated October 26, 2008 (the “Participation Agreement”), with the
United States Department of Treasury (“Treasury”) that provides for the
Company’s participation in the Treasury’s TARP Capital Purchase Program (the
“CPP”).
 
For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:
 

  (1)  No Golden Parachute Payments.  The Company is prohibiting any golden
parachute payment to you during any “CPP Covered Period”. A “CPP Covered Period”
is any period during which (A) you are a senior executive officer and
(B) Treasury holds an equity or debt position acquired from the Company in the
CPP.     (2)  Recovery of Bonus and Incentive Compensation.  Any bonus and
incentive compensation paid to you during a CPP Covered Period is subject to
recovery or “clawback” by the Company if the payments were based on materially
inaccurate financial statements or any other materially inaccurate performance
metric criteria.     (3)  Compensation Program Amendments.  Each of the
Company’s compensation, bonus, incentive and other benefit plans, arrangements
and agreements (including golden parachute, severance and employment agreements)
(collectively, “Benefit Plans”) with respect to you is hereby amended to the
extent necessary to give effect to provisions (1) and (2).

 
In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to execute such additional documents as the Company deems
necessary to effect such revisions.
 

  (4)  Definitions and Interpretation.  This letter shall be interpreted as
follows:

 

  •  “Senior executive officer” means the Company’s “senior executive officers”
as defined in subsection 111(b)(3) of EESA.





--------------------------------------------------------------------------------



 



 

  •  “Golden parachute payment” is used with the same meaning as in subsection
111(b)(2)(C) of EESA.     •  “EESA” means the Emergency Economic Stabilization
Act of 2008 as implemented by guidance or regulation that has been issued and is
in effect as of the “Closing Date” as defined in the Participation Agreement.  
  •  The term “Company” includes any entities treated as a single employer with
the Company under 31 C.F.R. §30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company as used in this letter.     •  The term “CPP Covered Period”
shall be limited by, and interpreted in a manner consistent with, 31 C.F.R.
§30.11 (as in effect on the Closing Date).     •  Provisions (1) and (2) of this
letter are intended to, and will be interpreted, administered and construed to,
comply with Section 111 of EESA and, to the maximum extent consistent with the
preceding, to permit operation of the Benefit Plans in accordance with their
terms before giving effect to this letter.     •  This agreement will be
governed by New York law.

 
* * *





--------------------------------------------------------------------------------



 



The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.
 
Very truly yours,
 
Merrill Lynch & Co., Inc.
 
By: ­ ­
     Name:
     Title:
 
Intending to be legally bound, I agree
with and accept the foregoing terms.
 
 

[Officer]

